Defendant, who did not move to withdraw his guilty plea, did not preserve his challenge to his plea allocution, and we decline to review it in the interest of justice. The narrow exception to the preservation rule explained in People v Lopez (71 NY2d 662, 665-666 [1988]) does not apply because the allocution did not cast doubt on defendant’s guilt. As an alternative holding, we find that defendant’s plea was knowing, intelligent and volun*575tary (see People v Goldstein, 12 NY3d 295, 300-301 [2009]). Concur — Tom, J.P., Sweeny, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.